Exhibit 10.4

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (the “Agreement”) is made this 24th day of
March, 2011 (“Effective Date”) between General Moly, Inc. (“Company”) and
Gregory E. McClain (“Employee”), and the parties agree as follows:

 

AGREEMENT

 

1.             Continued Employment and Termination.  Employee’s employment with
Company shall continue beyond the Effective Date as follows:

 

(a)           Termination Date.  Unless terminated earlier for Cause, Employee’s
employment with Company shall terminate effective March 31, 2011.

 

(b)           Title and Duties.  Prior to Effective Date, Employee’s title shall
be Vice President Marketing & Business Development.  On or after Effective Date,
Company may change Employee’s title at its discretion.  Employee shall perform
such duties as Company may reasonably direct from time to time.  Company may
relieve Employee of duties at any time, and from time to time, with or without
Cause.

 

(c)           Status.  Prior to February 1, 2011, Employee’s employment was
full-time.  On February 1, 2011, Employee’s employment was changed to part-time,
with Employee generally expected to work approximately twenty (20) hours per
week, which the parties agree is at least fifty percent (50%) of the average
level of services performed by employees of the Company.

 

(d)           Compliance.  While employed by Company, Employee shall comply with
all applicable laws and all applicable Company policies, procedures and work
rules and shall continue to owe Company a fiduciary duty and duty of loyalty.

 

(e)           Termination for Cause.  Company may terminate Employee’s
employment for Cause at any time.  “Cause” shall mean, as reasonably determined
by Company:  (i) work-related conduct that is fraudulent, unlawful or grossly
negligent; (ii) willful misconduct; (iii) failure to comply with a lawful,
written directive of the Chief Executive Officer or Chief Financial Officer;
(iv) failure to perform job duties to the standards reasonably expected by
Company; (v) commission of any felony or any crime involving moral turpitude;
(vi) violation of any material Company policy, rule or code of conduct; or
(vii) material breach of any provision of this Agreement or any other written
agreement between Employee and Company.

 

2.             Compensation and Benefits.

 

(a)           Salary.  During any period of full-time employment, Employee’s
annualized salary shall remain at the level in effect immediately prior to
February 1, 2011.  During any period of part-time employment, Employee’s
annualized salary shall be fifty percent (50%) of the annualized salary in
effect immediately prior to the February 1, 2011.

 

--------------------------------------------------------------------------------


 

(b)           Benefits.  While employed by Company, Employee shall be eligible
to continue participation in all employee benefits in which he was enrolled and
participating on the Effective Date, provided that he continues to meet the
eligibility requirements of the plans or policies governing such benefits, and
provided further that Company shall retain the right in its discretion to amend
or abolish its benefit programs at any time.

 

(c)           Performance Incentive and Financing Recognition Award.  The
Compensation Committee of the Company’s Board of Directors at its regularly
scheduled meeting of February 24, 2011, authorized the Company to pay to
Employee a Performance Incentive and Financing Recognition Award in the amount
of $65,000, provided that Employee executes and delivers to Company a General
Release in the form attached hereto as Appendix 1 within twenty-one (21)
calendar days after the termination of his employment.  Payment of the
Performance Incentive and Financing Recognition Award shall be in lieu of any
performance incentive award to Employee pursuant to Company’s Performance
Incentive Program for 2010 and/or 2011.  Payment thereof shall occur within five
(5) business days after the seven (7) day revocation period described in the
General Release has expired without revocation.  Employee shall not be eligible
to participate in any additional Performance Incentive Award program for 2011.

 

(d)           Acceleration of Unvested Stock Appreciation Rights.  Upon
execution of this Agreement and after the revocation period thereof has expired,
the Company, acting upon the authority granted by the Compensation Committee of
the Company’s Board of Directors at its meeting of February 24, 2011, pursuant
to Section 11(a) of the 2006 General Moly, Inc. Equity Incentive Plan, as
amended and restated, shall accelerate the vesting date of Employee’s third
tranche of the Company’s February 5, 2009 grant of 20,000 Stock Appreciation
Rights from February 5, 2012 to Employee’s termination date of March 31, 2011.

 

(e)           Benefits upon Termination.  Upon termination of Employee’s
employment, all compensation and benefits to Employee shall cease, except for: 
(i) Company agrees to pay the cost of continued group health insurance coverage
pursuant to the “COBRA” provision of the Employee Retirement Income Security
Act, for up to eighteen (18) months, provided that Employee enrolls in such
coverage for he and his spouse and continues to meet the requirements for such
coverage; and (ii) payment of the Performance Incentive and Recognition award as
described in Section 2(c) of this Agreement.  In addition, this Agreement does
not affect any vested Stock Appreciation Rights, Stock Options or Restricted
Shares that Employee may already have.

 

3.             Release In Full Of all Claims.  In exchange for the promises
described in Sections 1 and 2 of this Agreement, Employee, for himself and his
heirs, assigns and personal representatives, fully and completely releases
Company and its parent, subsidiary and affiliated entities, and its and their
stockholders, members, directors, managers, officers, employees and agents (“the
Released Parties”) from any and all claims or causes of action that Employee may
have against the Released Parties, known or unknown, including but not limited
to claims arising from Employee’s employment with any Released Party or the
termination thereof, from the beginning of time through the date of execution of
this Agreement (“Released Claims”), including but not limited to the following:

 

--------------------------------------------------------------------------------


 

(a)     claims arising under any constitution or any federal, state or local
statue, regulation or ordinance, including but not limited to the Age
Discrimination in Employment Action (“ADEA”), Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, the Family and Medical Leave Act,
the Employee Retirement Income Security Act, the Equal Pay Act, the Fair Labor
Standards Act, the National Labor Relations Act, and the Colorado
Antidiscrimination Act (C.R.S. 24-34-301 et seq. and 24-34-401 et seq.); and

 

(b)     claims arising under any common law theory, including but not limited to
breach of contract, promissory estoppels, wrongful discharge, outrageous
conduct, defamation, fraud or misrepresentation, tortuous interference, invasion
of privacy, or any other claims sounding in contract, tort or equity;

 

but excluding claims for vested pension benefits, workers’ compensation
benefits, unemployment compensation benefits, or any other claims that cannot by
law be released by private agreement.

 

4.             Conditions.  The promises described in Sections 1 and 2 of this
Agreement are conditioned upon Employee’s full compliance with the following
terms:

 

(a)           Property.  Employee shall return all Company property in
Employee’s possession, custody or control not later than the third (3rd)
business day following the termination of his employment, including but not
limited to all motor vehicles, computer hardware and software, keys, cards,
documents, files, and electronic data of any kind.

 

(b)           Non-Disparagement.  Employee shall not malign or disparage any of
the Released Parties.

 

(c)           Non-Solicitation.  During his employment with Company, and for
three (3) years following the termination of his employment with Company,
Employee shall not, without the written permission of Company, directly or
indirectly, for himself or on behalf of any person or entity other than Company:
(i) solicit, recruit, entice, encourage, persuade or attempt to persuade any
director, officer, employee or agent of Company to leave his or her position
with Company; or (ii) hire or cause to be hired anyone who is then, or within
the preceding twelve (12) months was, a director, officer, employee or agent of
Company.

 

(d)           Confidential Information.

 

(i)            Employee shall not disclose to any third party, or use for the
benefit of Employee or any third party, any Confidential Information.  For
purposes of this Agreement, “Confidential Information” shall mean:  (A) all
trade secrets of the Released Parties, as that term is defined in the Colorado
Uniform Trade Secrets Act, C.R.S. 7-74-101 et seq.; (B) all intellectual
property of the Released Parties, including but not limited to all inventions,
discoveries, ideas or processes that have been or could be protected by patent,
trademark, copyright or similar protections; (C) all communications or
information to or from counsel for any of the Released Parties that constitute
attorney work product or are protected by attorney-client privilege; and (D) all
other non-public information concerning the business or operations of the
Released Parties, including but not limited to information concerning
organization,

 

--------------------------------------------------------------------------------


 

management, finances, business plans and strategies, clients and customers,
relationships with contractors and vendors, proprietary or specialized computer
software, employees, products and services, equipment and systems, methods,
processes and techniques, and prospective and executed contracts and other
business arrangements.

 

(ii)           In response to any subpoena, court order or other legal process
purporting to require disclosure of Confidential Information, Employee shall: 
(A) immediately notify Company; (B) take all lawful steps, at Company’s expense,
to resist the subpoena, court order or other process unless otherwise directed
by Company; and (C) cooperate fully, at Company’s expense, with all lawful
efforts by Company to protect the Confidential Information from disclosure.

 

5.             Acknowledgements.  By signing this Agreement, Employee
acknowledges and agrees:

 

(a)                that the consideration described in Sections 1 and 2 of this
Agreement is consideration to which Employee would not otherwise be entitled,
but for the execution of this Agreement;

 

(b)               that the Released Claims do not include (i) a lawsuit to
challenge the effectiveness of a release of claims under the ADEA pursuant to
the Older Workers Benefit Protection Act, or (ii) a charge filed with an
administrative agency provided that Employee cannot recover any monetary or
injunctive relief pursuant to such charge;

 

(c)                that Employee has been advised to consult with legal counsel
about this Agreement and has been given an opportunity to do so;

 

(d)               that Employee has been given twenty-one (21) calendar days in
which to consider this Agreement before executing it but understands that he may
execute it in less than 21 days if he wishes to do so; and

 

(e)                that Employee has executed this Agreement voluntarily, of his
own free will, and without any threat, intimidation or coercion.

 

6.             Revocation.  Employee may revoke this Agreement by delivering
written notice of revocation to Company by fax or U.S. Mail addressed as
follows, which notice must be postmarked or received not later than the seventh
(7th) calendar day following Employee’s execution of this Agreement, and this
Agreement shall not become effective until the seven-day revocation period has
expired without revocation by Employee:

 

General Moly, Inc.

1726 Cole Blvd, Suite 115

Lakewood, CO  80401

Fax:  (303) 928-8598

ATTN:  Corporate Counsel, Scott Roswell

 

--------------------------------------------------------------------------------


 

7.             Confidentiality.  The existence and terms of this Agreement are
confidential and shall not be disclosed by Employee to anyone except Employee’s
spouse, attorneys and tax advisors and then only after securing their agreement
(written or oral) to be bound by this provision.  Company shall maintain the
confidentiality of the existence and terms of this Agreement subject to any
disclosure obligations under the Securities Exchange Acts or any listing or
trading agreement with NYSE Amex, LLC or otherwise.

 

8.             Invalidity of Release.  If any provision of Section 3 of this
Agreement is held to be invalid or unenforceable and Employee is permitted to
assert any Released Claim against a Released Party, Company shall be entitled to
an immediate refund of one hundred percent (100%) of all payments made pursuant
to Section 2(c) of this Agreement.

 

9.             Severability.  If any provision of this Agreement is held to be
invalid or unenforceable, the remaining provisions shall be unaffected and shall
continue in full force and effect.

 

10.           No Admission.  The parties agree that this Agreement is not an
admission, and shall not be construed as an admission, by either party of any
violation of law or other wrongdoing of any kind.

 

11.           Attorney Fees and Costs.  Except for suit to challenge the
validity of a release of claims under the ADEA, in the event of any judicial or
administrative litigation relating to this Agreement, including but not limited
to litigation to enforce the Agreement or assertion of the Agreement as a
defense to litigation, the prevailing party shall be entitled to recover his/its
reasonable attorney fees and costs incurred in connection with such action.

 

12.           Controlling Law; Venue.  This Agreement shall be governed by the
laws of the State of Colorado, without regard to any state’s principles
regarding conflict of laws.  Any action arising out of or relating to this
Agreement shall be brought only in the state or federal courts for Jefferson
County, Colorado, and Employee and Company hereby waive any right that they
might have to challenge the selection of those forums, including but not limited
to challenges to personal jurisdiction, venue, or the convenience for the forum.

 

13.           Compliance with Section 409A.  The parties intend that the
payments and benefits provided under this Agreement shall not be subject to
additional taxes pursuant to Section 409A of the Internal Revenue Code of 1986,
as amended (“Section 409A”).  To the maximum extent possible, the provisions of
this Agreement shall be interpreted and construed consistent with such intent. 
To the extent required under Section 409A, if Employee is a “specified employee”
as of the date of Employee’s “separation from service” with Company (both as
defined under Section 409A), payments shall be delayed six months following
Employee’s date of separation from service.  Notwithstanding any other provision
in this Agreement or in any other document, Company shall not be responsible for
the payment of any applicable taxes incurred by Employee pursuant to this
Agreement, including with respect to compliance pursuant to Section 409A. 
Company makes no representation that any or all of the payments and benefits
described in this Agreement will be exempt from or comply with Section 409A.

 

--------------------------------------------------------------------------------


 

14.           Entire Agreement.  This Agreement does not supersede or replace
the Change of Control Severance Agreement dated March 9, 2009 (“Change of
Control Agreement”), between Employee and Company.  This Agreement and the
Change of Control Agreement are the entire agreements between the parties
regarding the matters addressed herein, and they supersede and replace all prior
agreements, representations, negotiations or discussions between the parties,
whether written or oral.  This Agreement may not be modified except in writing
signed by both parties.

 

15.           Counterparts.  This Agreement may be executed in counterparts,
including fax counterparts, and all counterparts together shall constitute one
fully-executed agreement.

 

 

EMPLOYEE:

 

COMPANY:

 

 

GENERAL MOLY, INC.

 

 

 

 

 

 

By:

/s/ Gregory McClain

 

By:

/s/ Scott Roswell

 

 

Its:

Corp. Counsel - VP HR

 

 

 

Date:

March 24, 2011

 

Date:

3/28/11

 

--------------------------------------------------------------------------------